DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1,8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that claim 1 indicates, “receiving a first syntax clement in a bitstream corresponding to a sequence of coded point cloud frames, the first syntax element indicating whether implicit geometry partition is enabled for the sequence of coded point cloud frames”; and again the same limitation is being repeated with different wording “determining whether the implicit geometry partition is enabled for the sequence of coded point cloud frames based on the first syntax element”, and also in the step of reconstructing, the same limitation is being repeated. Therefore, the limitations as claimed is not straight forward, it is confusing, and consider as vague and indefinite.
Similar issue with respect to claims 8 and 15.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6,8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over OH, Sejin (WO 2021/002730) in view of Li et al. (WO 2020/243874).
	Regarding claim 1, Oh teaches a method of point cloud processing, comprising; receiving a first syntax clement in a bitstream corresponding to a sequence of coded point cloud frames (e.g., abstract, syntax structure disclosed throughout the disclosure, figs. 21-23 and 27, and corresponding details) the first syntax element indicating whether implicit geometry partition is enabled for the sequence of coded point cloud frames (e.g., section starting with, FIG. 27 is a diagram illustrating an embodiment of a syntax structure of a geometry parameter set (geometry parameter set) (GPS) according to the present specification …. geom scaling enabled flag field, gps implicit geom partition flag field, and gps extension present flag field Can include. and section starting with, the gps implicit geom partition flag field indicates whether the implicit geometry partition is enabled for the sequence …, also see entire disclosure), determining whether the implicit geometry partition is enabled for the sequence of coded
point cloud frames based on the first syntax element (e.g., section starting with, FIG. 27 is a diagram illustrating an embodiment of a syntax structure of a geometry parameter set (geometry parameter set) (GPS) according to the present specification …. geom scaling enabled flag field, gps implicit geom partition flag field, and gps extension present flag field Can include. and section starting with, the gps implicit geom partition flag field indicates whether the implicit geometry partition is enabled for the sequence …, also see entire disclosure), and reconstructing an octree representing a geometry of points in a bounding box of a slice in a coded point cloud frame in the sequence of coded point cloud frames based on the implicit geometry partition being determined to be enabled for the sequence of coded point cloud frames (e.g., figs. 5-6, 13-14, and corresponding sections, also section starting with, the gps implicit geom partition flag …., and The geometry reconstruction unit 11003 according to the embodiments).
Although, Oh teaches a partition type a quadtree (QT) partition type in a  three-dimensional (3D) space, a binary tree (BT) partition type in the 3D space, and an octree (OT) partition type in the 3D space for partitioning current node of the octree in the implicit geometry partition (e.g., please see background and sections starting with, the gps implicit geom partition flag field indicates whether the implicit geometry partitions enabled for the sequence ….. maximum number of implicit QT and Bt partitions before OT partitions .…). But fails to explicitly indicate partition type being selected/use from.  
However, for more clarification; Li in the same field of encoding/decoding point cloud (e.g., figs. 2-7) and section starting with, Based on the position coordinates of the preprocessed point cloud … in the three directions. In the description herein, space division may include octree division, quadtree division, and binary tree division, etc. The specific division may depend on the geometry of the divided blocks in the division process. For example, when the initial block is usually a cube or a cuboid, octree division may  be adopted first, and then octree division, quadtree division, or binary tree division may be adopted after adjusting the coordinate range of the division block. and further section starting with, In the embodiment of the present invention, the position coordinates of the preprocessed point cloud data adopt coding based on space division coding, where the space division coding may include octree division coding, quadtree division coding, and binary tree division coding. This may depend on the geometry of the divided blocks during the division process, which will be described later in the following, etc.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Li into the point cloud encoding/decoding system of Oh, in order to improve coding efficiency, as suggested by Li.
Regarding claim 2, the combination of Oh and Li teach the method of clam 1, further comprising; determining two parameters are signaled based on the implicit geometry partition being
determined to be enabled for the sequence of coded point cloud frames, the two parameters including a maximal number of QT and BT partitions performed before OT partitions, and a minimal size of OT and BT partitions that prevents OT and BY partitions of a node when all dimensions of the node are smaller than or equal to the minimal size (e.g., sections starting with, The gps implicit geom partition flag field indicates whether the implicit geometry partition is enabled for the sequence …, and continues through, The gps max num implicit qtbt before OT field indicates the maximum number of implicit QT and BT partitions before OT partitions (specifies the maximal number of implicit QT and BT partitions before OT partitions …, of Oh).
	Regarding claim 3, the combination of Oh and Li teach the method of clam 1, further comprising; determining syntax elements indicating 3D sizes of the bounding box of the slice of the
coded point cloud frame is signaled based on the implicit geometry partition being determined
to be enabled for the sequence of coded point cloud frames, the syntax elements including; a syntax. element indicating a first-dimension size of the bounding box, a syntax. element indicating a difference between a second-dimension size of the bounding box and the first-dimension size of the bounding box, and a syntax element indicating a difference between a third-dimension size of the bounding box and the second-dimension size of the bounding box (e.g., section starting with, the gsh_box_log2_scale field represents a scaling factor of a bounding box origin for a corresponding slice. The gsh box origin x field
represents the x value of the bounding box origin scaled by the value of the gsh_box_log2_scale field.
The gsh box origin y field represents the y value of the bounding box origin scaled by the value of the gsh_box_log2_scale field. The gsh box origin z field represents the z value of the bounding box origin scaled by the value of the gsh_box_log2_scale field. The gsh_log2_max_node size x field specifies the bounding box size in the x dimension, i.e., MaxNodesizeXLog2 that is used in the decoding process, that is, the bounding box size in the x dimension, that is …., of Oh).
	Regarding claim 4, the combination of Oh and Li teach the method of clam 1, further comprising; determining a syntax element indicating a 3D size of three dimensions of the bounding
box of the slice of the coded point cloud frame is signaled based on the implicit geometry
partition being determined to be disabled for the sequence of coded point cloud frames, the three
dimensions of the bounding box having the same 3D size (e.g., please see entire disclosure, also sections starting with, the transmission processor 12012 according to the embodiments transmits …  height/size information of a bounding box …, … When a geometry bitstream, an attribute bitstream, and a signaling bitstream according to embodiments are …, of Oh).
	Regarding claim 5, the combination of Oh and Li teach the method of clam 1, wherein the reconstructing the octree includes; determining a planar mode is not available for the current node at one of x, v, and z directions where no partition is performed for the current node by the implicit geometry partition (e.g., sections starting with, the geometry planar mode flag field indicates whether the planar coding mode is activate. For example, if a value of the geometry planar mode flag field is 1, it may indicate that the planar coding mode …, of Oh).
	Regarding claim 6, the combination of Oh and Li teach the method of clam 1, wherein the reconstructing the octree includes; determining a planar mode is not available for the current node when three dimensions of the current node are not equal (e.g., sections starting with, the geometry planar mode flag field indicates whether the planar coding mode is activate. For example, if a value of the geometry planar mode flag field is 1, it may indicate that the planar coding mode …, of Oh).
	Regarding claim 8-13, the limitations claimed are substantially similar and directed to the system of method claims 1-6, and has been addressed in claim 1 above.
 	 Regarding claim 15-20, the limitations claimed are substantially similar and directed to computer implemented process of the method claims 1-6, since the disclosure of the above references are computer implemented process, therefore the grounds for rejecting claims 1-6 also applies here.
Allowable Subject Matter
6.	Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest,  wherein the reconstructing the octree includes: performing a geometry octree occupancy parsing process. where for a bin having an index of binIdx in an occupancy code, a variable binIsInferred is set according to the following; binlsInferred is set equal to 1 based on ( I) a variable NeighbourPattern is equal to 0 and a number of previously decoded 1-valued bins is less than or equal to (binIdx + minOccupied - maxOccupied), or (2) the variable NeighbourPattern is not equal to 0, binIdx is equal to maxOccupied-1 and values of all previous decoded bins are zero, where minOccupied=2, and maxOccupied=8 when an OT partition is applied, maxOccupied=4 when the QT partition is applied, maxOccupied=2 when the BT partition is applied, and otherwise, binlslnferred is set equal to 0, as specifies in the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner
can normally be reached on M-F 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to see the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482